     Case 3:19-cv-01814-AJB-AHG Document 49 Filed 11/10/20 PageID.195 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    CRE8TIVE TECHNOLOGY AND                           Case No.: 19cv1814-AJG-AHG
      DESIGN,
12                                                      ORDER GRANTING JOINT
                                       Plaintiff,       MOTION TO AMEND
13
      v.                                                SCHEDULING ORDER
14                                                      REGULATING DISCOVERY
      MARY ARNHART,                                     AND OTHER PRE-TRIAL
15
                                     Defendant.         PROCEEDINGS
16
      AND RELATED COUNTERCLAIM.                         [ECF No. 48]
17
18
19          By joint motion, the parties request that the Court amend the schedule in this case,
20   which was set in the original scheduling order (ECF No. 24) and amended twice since then
21   (ECF Nos. 42, 47). The parties explain that they held off on completing some discovery in
22   an effort to save costs before participating in a mediation session with the Honorable Leo
23   Papas. ECF No. 48 at 2. Though the parties mediated for fourteen hours on
24   November 4, 2020, they were unable to resolve the dispute. Id. However, because the
25   parties continue to work towards settling the case, and because Defendant is expected to
26   undergo surgery requiring a lengthy recovery, the parties seek to continue the deadlines in
27   this case. Id.
28   ///


                                                    1
                                                                                19cv1814-AJG-AHG
     Case 3:19-cv-01814-AJB-AHG Document 49 Filed 11/10/20 PageID.196 Page 2 of 5



 1         Parties seeking to continue dates in a case must demonstrate good cause. See
 2   Chmb.R. at 2 (stating that any request for continuance requires “[a] showing of good cause
 3   for the request”); Fed. R. Civ. P 6(b) (“When an act may or must be done within a specified
 4   time, the court may, for good cause, extend the time”); Fed. R. Civ. P 16(b)(4) (“[a]
 5   schedule may be modified only for good cause and with the judge’s consent”). “Good
 6   cause” is a non-rigorous standard that has been construed broadly across procedural and
 7   statutory contexts. Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1259 (9th Cir. 2010).
 8   The good cause standard focuses on the diligence of the party seeking to amend the
 9   scheduling order and the reasons for seeking modification. Johnson v. Mammoth
10   Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).
11         In this case, the parties contend that good cause exists because they have pursued
12   discovery diligently thus far and they anticipate continuing to work towards settlement over
13   the next week. ECF No. 48 at 2-3. Additionally, they seek to accommodate Defendant’s
14   scheduled surgery. Id.
15         Upon due consideration, the Court finds that the parties have sufficiently established
16   good cause to GRANT the joint motion and AMEND the schedule as follows:
17         1.     The parties must disclose the identity of rebuttal experts must be on or before
18   December 28, 2020. The written designations must include the name, address and
19   telephone number of the expert and a reasonable summary of the testimony the expert is
20   expected to provide. The list must also include the normal rates the expert charges for
21   deposition and trial testimony. The parties must identify any person who may be used
22   at trial to present evidence pursuant to Fed. R. Evid. 702, 703 and 705, respectively.
23   This requirement is not limited to retained experts.
24         2.     Any party shall supplement its disclosure regarding contradictory or rebuttal
25   evidence under Fed. R. Civ. P. 26(a)(2)(c) by December 28, 2020.
26         3.     Please be advised that failure to comply with this section or any other
27   discovery order of the court may result in the sanctions provided for in Fed. R. Civ.
28   P. 37 including a prohibition on the introduction of experts or other designated

                                                  2
                                                                                 19cv1814-AJG-AHG
     Case 3:19-cv-01814-AJB-AHG Document 49 Filed 11/10/20 PageID.197 Page 3 of 5



 1   matters in evidence.
 2         4.     All fact discovery must be completed by all parties on or before
 3   January 29, 2021. All expert discovery must be completed by all parties on or before
 4   January 29, 2021. “Completed” means that all discovery under Rules 30-36 of the Federal
 5   Rules of Civil Procedure, and discovery subpoenas under Rule 45, must be initiated a
 6   sufficient period of time in advance of the cut-off date, so that it may be completed by
 7   the cut-off date, taking into account the times for service, notice and response as set forth
 8   in the Federal Rules of Civil Procedure. Counsel shall promptly and in good faith meet
 9   and confer with regard to all discovery disputes in compliance with Local Rule
10   26.1(a). A failure to comply in this regard will result in a waiver of a party’s discovery
11   issue. Absent an order of the court, no stipulation continuing or altering this
12   requirement will be recognized by the court. The Court expects counsel to make every
13   effort to resolve all disputes without court intervention through the meet and confer
14   process. If the parties reach an impasse on any discovery issue, the movant must e-mail
15   chambers at efile_goddard@casd.uscourts.gov no later than 45 days after the date of
16   service of the written discovery response that is in dispute, seeking a telephonic conference
17   with the Court to discuss the discovery dispute. The email must include: (1) at least three
18   proposed times mutually agreed upon by the parties for the telephonic conference; (2) a
19   neutral statement of the dispute; and (3) one sentence describing (not arguing) each parties’
20   position. The movant must copy opposing counsel on the email. No discovery motion may
21   be filed until the Court has conducted its pre-motion telephonic conference, unless the
22   movant has obtained leave of Court. All parties are ordered to read and to fully comply
23   with the Chambers Rules of Magistrate Judge Allison H. Goddard.
24         5.     A Mandatory Settlement Conference will be conducted on March 25, 2021
25   at 2:00 p.m. in the chambers of Magistrate Judge Allison H. Goddard. Plaintiff must
26   serve on Defendant a written settlement proposal, which must include a specific demand
27   amount, no later than March 4, 2021. The defendant must respond to the plaintiff in
28   writing with a specific offer amount prior to the Meet and Confer discussion. The parties

                                                   3
                                                                                  19cv1814-AJG-AHG
     Case 3:19-cv-01814-AJB-AHG Document 49 Filed 11/10/20 PageID.198 Page 4 of 5



 1   should not file or otherwise copy the Court on these exchanges. Rather, the parties must
 2   include their written settlement proposals in their respective Settlement Conference
 3   Statements to the Court. Counsel for the parties must meet and confer in person or by
 4   phone no later than March 11, 2021. Each party must prepare a Settlement Conference
 5   Statement, which will be served on opposing counsel and lodged with the Court no later
 6   than March 15, 2021. The Statement must be lodged in .pdf format via email to
 7   efile_goddard@casd.uscourts.gov (not filed). The substance of the Settlement Conference
 8   Statement must comply fully with Judge Goddard’s Mandatory Settlement Conference
 9   Rules (located at https://www.casd.uscourts.gov/Judges/goddard/docs/Goddard%20Mand
10   atory%20Settlement%20Conference%20Rules.pdf).            Each party may also prepare an
11   optional Confidential Settlement Letter for the Court’s review only, to be lodged with the
12   Court no later than March 15, 2021. The Letter must be lodged in .pdf format via email
13   to efile_goddard@casd.uscourts.gov (not filed). Should a party choose to prepare a Letter,
14   the substance of the Settlement Conference Letter must comply fully with Judge Goddard’s
15   Mandatory Settlement Conference Rules. All parties are ordered to read and to fully
16   comply with the Chambers Rules and Mandatory Settlement Conference Rules of
17   Magistrate Judge Allison H. Goddard.
18         6.     All other dispositive motions, including those addressing Daubert issues,
19   must be filed on or before February 26, 2021. Please be advised that counsel for the
20   moving party must obtain a motion hearing date from the law clerk of the judge who will
21   hear the motion. Motions in Limine are to be filed as directed in the Local Rules, or as
22   otherwise set by Judge Battaglia.
23         7.     Counsel must comply with the pre-trial disclosure requirements of Fed. R.
24   Civ. P. 26(a)(3) on or before April 15, 2021.
25         8.     This order replaces the requirements under Civ. L. R. 16.1.f.6.c.         No
26   Memoranda of Law or Contentions of Fact are to be filed.
27         9.     The parties must meet and confer on or before April 22, 2021 and prepare a
28   proposed pretrial order in the form as set forth in Civ. L. R. 16.1.f.6.

                                                   4
                                                                                19cv1814-AJG-AHG
     Case 3:19-cv-01814-AJB-AHG Document 49 Filed 11/10/20 PageID.199 Page 5 of 5



 1         The Court encourages the parties to consult with the assigned magistrate judge to
 2   work out any problems in preparation of the proposed pretrial order. The court will
 3   entertain any questions concerning the conduct of the trial at the pretrial conference.
 4         10.    Objections to Pre-trial disclosures must be filed no later than April 29, 2021.
 5         11.    The Proposed Final Pretrial Conference Order as described above must be
 6   prepared, served and lodged with the assigned district judge on or before May 6, 2021.
 7         12.    The final Pretrial Conference is scheduled on the calendar of the Honorable
 8   Anthony J. Battaglia on May 13, 2021 at 1:30pm.
 9         13.    A post trial settlement conference before a magistrate judge may be held
10   within 30 days of verdict in the case.
11         14.    The dates and times set forth herein will not be modified except for good cause
12   shown.
13         15.    Dates and times for hearings on motions must be approved by the Court's clerk
14   before notice of hearing is served.
15         16.    Briefs or memoranda in support of or in opposition to any pending motion
16   must not exceed twenty-five (25) pages in length without leave of a district judge. No reply
17   memorandum will exceed ten (10) pages without leave of a district judge. Briefs and
18   memoranda exceeding ten (10) pages in length must have a table of contents and a table of
19   authorities cited.
20         IT IS SO ORDERED.
21   Dated: November 10, 2020
22
23
24
25
26
27
28

                                                   5
                                                                                  19cv1814-AJG-AHG
